Title: From George Washington to Henry Laurens, 19 February 1778
From: Washington, George
To: Laurens, Henry



Sir
Valley Forge February the 19th 1778.

I am to acknowledge the Honor of your Letter of the 13 Instant with its Inclosure.
The recommendation & authority to the several States in the Instances pointed out by the Resolve, if they are duly attended to, will produce many valuable consequences. The abuses complained of are but too prevalent, and require a reform. I have the Honor to be with great respect Sir Your Most Obedient servant

Go: Washington

